Citation Nr: 1450960	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  07-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty for training from July 2002 to October 2002 and active duty from January 2004 to May 2004.  He also had periods of duty in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Virtual VA claims file has been reviewed.  Documents contained therein, other than VA treatment records, which were considered in the July 2014 supplemental statement of the case, and a July 2014 rating decision (pertaining to issues that are not currently before the Board), are duplicative of those in the paper claims file.   Documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims file.

These claims were previously before the Board in April 2009 and  February 2012, wherein the Board remanded the claims for additional development, which was accomplished.  Following the issuance of a supplemental statement of the case in July 2014, the Veteran's claims were returned to the Board.  


FINDINGS OF FACT

1.  A gastrointestinal disorder was not manifest during service and is not attributable to service.

2.  A bilateral foot disorder was not manifest during service and is not attributable to service.

3.  A respiratory disorder was not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A bilateral foot disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  A respiratory disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in June 2007.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.   

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran's DD Form 214 reflects that his military occupational specialty was bridge crew member.  Service personnel records indicate that the Veteran is in receipt of a Combat Action Badge.  Thus, the evidence indicates that he engaged in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are potentially applicable.  

The Veteran claims that he has a gastrointestinal disorder, a bilateral foot disorder, and a respiratory disorder due to his active service.  Nonetheless, the Veteran's claims must be denied.  Here, we have considered the issues as disabilities due to known diseae or injury or as an undiagnosed illness.

No treatment for or diagnoses of a bilateral foot disorder were shown in service.  Additionally, the Veteran did not report a history of pertinent pathology during service or at his 2004 post-deployment examination.  

The Board acknowledges that the Veteran was treated for complaints of a cough and a viral upper respiratory infection in September 2002 and a blister on his left heel in October 2002.  Likewise, service treatment records show treatment for a viral upper respiratory infection, with complaints of a running nose and chest congestion, as well as stomach upset in November 2003.  At his May 2004 post-deployment assessment, he denied experiencing a chronic cough, runny nose, frequent indigestion, vomiting, and diarrhea; he reported experiencing difficulty breathing while deployed.  No respiratory referral was indicated.

An April 2006 VA history and physical shows that the Veteran's problem list included epigastric pain.  The Veteran complained of dyspnea since service in Iraq, and that his digestive system has not been the same since then.  He denied experiencing wheezing, cough, rhinitis, sinus pain, sore throat, or vomiting.  He reported experiencing flank pain, heartburn, and bowel movement changes.  Examination showed that the Veteran's lungs were clear and his abdomen was normal.  In June 2006, he was treated for rhinitis upon complaints of a feeling of obstruction of the right side of his nose and "stuffiness to his breathing."  The diagnosis was rhinitis.  In November 2007, he was treated for complaints of intermittent diarrhea.  

The Board acknowledges that the Veteran was diagnosed with GERD at his March 2014 VA examination; however, this disorder has not been found to be related to his service.  The March 2014 VA examination report indicates that the Veteran reported experiencing heartburn on a daily basis, but that he does not require any treatment for his heartburn, and that a January 2014 VA history and physical report indicates that the Veteran denied experiencing reflux; the VA examiner also noted that the Veteran had no esophageal symptoms.  Likewise, the VA examiner indicated that the Veteran did not have, and has never had, an intestinal condition.  The VA examiner stated that the Veteran denied experiencing nausea, vomiting, or diarrhea, but reported experiencing constipation and occasional abdominal pain; the VA examiner noted that the Veteran's January 2014 history and physical report shows that he denied experiencing constipation at that time.  The VA examiner concluded that it was unlikely that the Veteran's GERD was related to his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Additionally, the Board acknowledges that the Veteran was diagnosed with vasomotor rhinitis at his March 2014 VA examination.  However, examination of the nose, throat, larynx, and pharynx was normal; there was no evidence of nasal obstruction, and the VA examiner found that it was not likely that his vasomotor rhinitis was related to service, as there is no evidence of a sinus condition or anatomical explanation for his complaints of difficulty breathing through his left side of his nose.  The VA examiner also noted that, although the Veteran complained of a productive cough and wheezing, this was inconsistent with a January 2014 history and physical wherein he made no such complaints; a chest x-ray was normal and there were no pulmonary symptoms present.  The VA examiner concluded that there was no evidence of a respiratory disorder.  In essence, there is no credible evidence of underlying pathology to account for his complaints.   See, Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The Board finds that the weight of the evidence reflects that the Veteran does not have a bilateral foot disorder.  Significantly, the March 2014 VA examiner found that the Veteran does not have a right or left foot disorder, and that there was no evidence of flat feet..   Physical examination was normal, and x-rays were normal.  
There is also no probative evidence of a bilateral foot disorder in any of the Veteran's VA treatment records.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Veteran is competent to report that he has a gastrointestinal disorder, bilateral foot disorder, and a respiratory disorder.  He is also competent to report when his symptoms were first identified.  However, his statements, musdt be balanced against the other evidence of record.  

To the extent that there are lay statements asserting that the Veteran has a gastrointestinal disorder, bilateral foot disorder, and a respiratory disorder related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury or diagnoses of a gastrointestinal disorder, bilateral foot disorder, and a respiratory disorder.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

The Board accepts that the Veteran had service in Iraq and was in combat.  However, he has not presented satisfactory evidence that a gastrointestinal disorder, a bilateral foot disorder, and a respiratory disorder occurred co-incident with such combat service.   38 U.S.C.A. § 1154.

We also note that there is no basis to grant under the theory of an undiagnosed illness.  The more probative evidence establishes that he does not have a foot disability of any kind (diagnosed or undiagnosed).  In this case, his own reports are inadequate to establish that he has qualifying signs and symptoms of such disability and the clinical evaluation establishes that he does not have a disability.  Since he has GERD, there is a known clinical diagnosis rather than an undiagnosed illness.  In regard to a respiratory disorder, he has complained of difficulty breathing.  However, he does not have the objective indications of a qualifying disability.  As noted by the examiner, there is no evidence of a respiratory disorder.  The medical evidence is far more credible and probative than the lay evidence in this case.  To the extent that he had rhinitis, the finding was of too short a time span (six months) as to establish a qualifying disability.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a gastrointestinal disorder, a bilateral foot disorder, and a respiratory disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for a respiratory disorder is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


